EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Dylon Register, Reg. No. 77537, on 05/17/2022.

Please replace all previous claim listings with the following: 

1.	(Currently amended) A method comprising:
receiving a first request to execute a first instance of a function;
generating a runtime container to execute the first instance of the function, the runtime container comprising a set of resources allocated to execute the function;
determining, by a processing device, a consumption of the set of resources allocated to the runtime container in view of execution of the first instance of the function; 
determining a maximum number of instances of the function that the runtime container can support in view of the consumption of the set of resources by the first instance of the function; and
in response to receiving a second request to execute a second instance of the function: 
determining whether the runtime container is executing the maximum number of instances of the function; and
in response to determining that the runtime container is executing fewer than the maximum number of instances of the function, initiating the second instance of the function within the runtime container, wherein the first instance of the function and the second instance of the function execute at least partially concurrently within the runtime container, and wherein the first instance of the function is isolated in memory from the second instance of the function such that the first instance of the function cannot interfere with execution of the second instance of the function.

2.	(Previously presented) The method of claim 1, wherein generating the runtime container comprises:
allocating the set of resources to the runtime container in view of the first instance of the function, wherein the first instance of the function defines the set of resources; and
instantiating the runtime container in view of the allocated set of resources.

3.	(Original) The method of claim 1, wherein determining the consumption of the set of resources comprises:
determining a first consumption of the set of resources by the runtime container; and
determining a second consumption of the set of resources by execution of the first instance of the function.

4.	(Original) The method of claim 1, wherein initiating the second instance of the function with the runtime container in view of the consumption of the set of resources comprises:
determining, in view of the set of resources allocated to the runtime container and the consumption of the set of resources, that the set of resources allocated to the runtime container are sufficient to support execution of the second instance of the function and the first instance of the function concurrently.

5.	(Cancelled) 

6.	(Cancelled) 

7.	(Original) The method of claim 1, wherein the set of resources comprise a set number of processing cycles, a set amount of memory, and a set amount of networking capabilities. 

8.	(Currently amended) A system comprising:
a memory; and
a processing device operatively coupled to the memory, the processing device to:
receive a first request to execute a first instance of a function;
generate a runtime container to execute the first instance of the function, the runtime container comprising a set of resources allocated to execute the function;
determine a consumption of the set of resources allocated to the runtime container in view of execution of the first instance of the function;
determine a maximum number of instances of the function that the runtime container can support in view of the consumption of the set of resources by the first instance of the function; and
in response to receiving a second request to execute a second instance of the function: 
determine whether the runtime container is executing the maximum number of instances of the function; and
in response to determining that the runtime container is executing fewer than the maximum number of instances of the function, initiate the second instance of the function within the runtime container in view of the consumption of the set of resources, wherein the first instance of the function and the second instance of the function execute at least partially concurrently within the runtime container, and wherein the first instance of the function is isolated in memory from the second instance of the function such that the first instance of the function cannot interfere with execution of the second instance of the function.

9.	(Previously presented) The system of claim 8, wherein to generate the runtime container, the processing device is to: 
allocate the set of resources to the runtime container in view of the first instance of the function, wherein the first instance of the function defines the set of resources; and
instantiate the runtime container in view of the allocated set of resources.

10.	(Original) The system of claim 8, wherein to determine the consumption of the set of resources, the processing device is to:
determine a first consumption of the set of resources by the runtime container; and
determine a second consumption of the set of resources by execution of the first instance of the function.

11.	(Original) The system of claim 8, wherein to initiate the second instance of the function with the runtime container in view of the consumption of the set of resources, the processing device is to: 
determine, in view of the set of resources allocated to the runtime container and the consumption of the set of resources, that the set of resources allocated to the runtime container are sufficient to support execution of the second instance of the function and the first instance of the function concurrently.

12.	(Cancelled) 

13.	(Cancelled) 

14.	(Original) The system of claim 8, wherein the set of resources comprise a set number of processing cycles, a set amount of memory, and a set amount of networking capabilities. 

15.	(Currently amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
receive a first request to execute a first instance of a function;
generate a runtime container to execute the first instance of the function, the runtime container comprising a set of resources allocated to execute the function;
determine, by the processing device, a consumption of the set of resources allocated to the runtime container in view of execution of the first instance of the function; 
determine a maximum number of instances of the function that the runtime container can support in view of the consumption of the set of resources by the first instance of the function; and
in response to receiving a second request to execute a second instance of the function: 
determine whether the runtime container is executing the maximum number of instances of the function; and
in response to determining that the runtime container is executing fewer than the maximum number of instances of the function, initiate the second instance of the function within the runtime container in view of the consumption of the set of resources, wherein the first instance of the function and the second instance of the function execute at least partially concurrently within the runtime container, and wherein the first instance of the function is isolated in memory from the second instance of the function such that the first instance of the function cannot interfere with execution of the second instance of the function.

16.	(Previously presented) The non-transitory computer-readable storage medium of claim 15, wherein to generate the runtime container, the processing device is to: 
allocate the set of resources to the runtime container in view of the first instance of the function, wherein the first instance of the function defines the set of resources; and
instantiate the runtime container in view of the allocated set of resources.

17.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein to determine the consumption of the set of resources, the processing device is to:
determine a first consumption of the set of resources by the runtime container; and
determine a second consumption of the set of resources by execution of the first instance of the function.

18.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein to initiate the second instance of the function with the runtime container in view of the consumption of the set of resources, the processing device is to: 
determine, in view of the set of resources allocated to the runtime container and the consumption of the set of resources, that the set of resources allocated to the runtime container are sufficient to support execution of the second instance of the function and the first instance of the function concurrently.

19.	(Cancelled) 

20.	(Cancelled)

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, TANDON et al. Pub. No. US 2021/0064437 A1 (hereafter Tandon) teaches a function processing service may receive a request to execute source code. The source code may include instructions to perform a function. The function processing service may determine whether at least one hardware acceleration condition has been satisfied for the function. If at least one hardware acceleration condition has been satisfied, the instructions in the source code may be translated into hardware-specific code corresponding to a hardware circuit. The hardware circuit may be configured based on the hardware-specific code, and the hardware circuit may perform the function. The function processing service may then provide the result obtained from the hardware circuit to the requesting entity.
Ling et al. WO 2020/226659 A1 (hereafter Ling) teaches scheduling computing resources for executing functions within a FaaS service of a network architecture is disclosed, independent of FaaS service scheduling. The FaaS service is generated on a host and includes an agent configured to monitor computing resource usage and instantiate a container pool. The container pool includes a plurality of containers running within the FaaS service and using computing resources of the host, each container of the plurality of containers having a pre-determined resource size. A function trigger event for triggering a function is detected and computing resource requirements associated with the function are determining. A container is selected from the plurality of containers based on the computing resource requirements and computing resources available at the FaaS service as indicated by the computing resource usage. The function trigger event is transmitted to the selected container for executing function code of the function within the selected container.
Neither Tandon nor Ling anticipates nor renders obvious the combination set forth in the independent claims. That is, the claims require generating a runtime container responsive to receiving a request to execute a first instance of a function. A maximum number of instances of the function that can be supported based on consumption of resources allocated to runtime container by the first instance of the function is determined. Further determining that the runtime container is currently executing fewer than the maximum number of instances of the function responsive to receiving a request to execute a second instance of the function. Responsive to this determination, the first and second instance of the function are not only executed within the runtime container but the execute at least partially concurrently and are isolated such that neither function can interfere with the execution of the other.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195